Name: Regulation (EEC) No 412/69 of the Commission of 4 March 1969 amending Regulations (EEC) Nos 1096/68, 1098/68 and 1100/68 to take account of special circumstances which may arise when certain milk products are exported
 Type: Regulation
 Subject Matter: tariff policy;  processed agricultural produce;  trade policy;  trade
 Date Published: nan

 Official Journal of the European Communities 73 5.3.69 Official Journal of the European Communities No L 54/9 REGULATION (EEC) No 412/69 OF THE COMMISSION of 4 March 1969 amending Regulations (EEC) Nos 1096/68, 1098/68 and 1100/68 to take account of special circumstances which may arise when certain milk products are exported THE COMMISSION OF THE EUROPEAN COM ­ MUNITIES, 4 of Council Regulation (EEC) No 876/685 of 28 June 1968 laying down general rules for granting export refunds on milk and milk products and criteria for fixing the amount of such refunds ; whereas , indeed, a special refund and period of validity of export licences is sometimes appropriate ; Whereas the above-mentioned Regulations and Commission Regulation (EEC) No 1098/686 of 27 July 1968 , on detailed rules for the application of export refunds on milk and milk products, as last amended by Regulation (EEC) No 288/69,7 should be amended accordingly ; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Management Committee for Milk and Milk Products ; Having regard to the Treaty establishing the European Economic Community; Having regard tc Council Regulation (EEC) No 804/68 1 of 27 June 1968 on the common organisation of the market in milk and milk products, and in particular Articles 13 (3 ) and 17 (4) thereof; Whereas in accordance with Article 1 of Commission Regulation (EEC) No 1096/682 of 26 July 1968 on import and expert licences for milk and milk products all exports from the Community of the products listed in Article 1 of Regulation (EEC) No 804/68 for which a refund is fixed in advance are subject to the production of an export licence ; Whereas Article 2 of Commission Regulation (EEC) No 1100/683 of 26 July 1968 laying down detailed rules for the advance fixing of export refunds on milk and milk products, as last amended by Regulation (EEC) No 2051/68,4 provided that the export licence shall be valid from the date of issue until the end of ;he second month or for certain products the fifth month following that of issue ; whereas that rule recognises in respect of tenders only one exception as shown in Article 4 (3 ) of Regulation (EEC) No 1096/68 ; Whereas, however, it has been proved that the above-mentioned provisions are not always sufficient, particularly in the circumstances referred to in Article HAS ADOPTED THIS REGULATION : Article 1 Article 4 (3 ) of Regulation (EEC) No 1096/68 is hereby repealed. Article 2 The following Article shall be added to Regulation (EEC) No 1098/68 : 1Article 3a In certain special cases, the list of products for which an export refund shall be granted and the amount of that refund may be fixed by several separate operations.' 1 OJ No L 148, 28.6.1968, p . 13 . 2 OJ No L 184, 29.7.1968 , p. 2 . 3 OJ No L 184, 29.7.1968 , p. 14. 4 OJ No L 302, 18.12.1968, p. 6. 5 OJ No L 155, 28.6.1968 , p. 1 . 6 OJ No L 184, 29.7.1968 , p . 10 . " OJ No L 39, 15.2.1965, p. 16 . 74 Official Journal of the European Communities Article 3 The following shall be substituted for Article 2 of Regulation (EEC) No 1100/68 : 'Article 2 2 . Where export is effected following an invitation to tender, the export licence shall be valid from the date of issue until the date on which the obligations resulting from the award in question are to be fulfilled. "Invitation to tender" means open invitations from State agencies in third countries or public international organisations for tenders to be submitted within a specified time limit, the acceptance of which is decided on by the above-mentioned agencies or organisations .' 1 . The export licence shall be valid from the date of issue until the end of : (a) the fifth month following that of issue for products falling within tariff sub-headings Nos 04.02 A III and 04.02 B II ; (b ) the second month following that of issue for products listed in Article 1 of Regulation (EEC) No 804/68 for which the refund is fixed in advance. . However, in specific cases a special period of validity may be provided for. Article 4 This Regulation shall enter into force on the third day after its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 4 March 1969 . For the Commission The President Jean REY